BRANCH, Chief Justice.
Defendant’s sole assignment of error is addressed to the admission into evidence of certain photographs for the purpose of illustrating the testimony of the prosecuting witness. Ms. Crawford testified as to the lighting conditions in her apartment at the time of the commission of the crimes. She stated that because of a security light just outside her window, she was able to see defendant’s face and that she was able to observe him for at least twenty minutes. She also stated that, at one point, “[t]here was enough light in the room to read the clock.” Over defendant’s objection, two photographs depicting the apartment were introduced into evidence to illustrate Ms. Crawford’s description of the lighting conditions.
Defendant concedes that the long-standing rule in North Carolina permits the introduction of photographs into evidence for the limited purpose of illustrating the testimony of a witness. See 1 Stansbury’s N.C. Evidence § 34 (Brandis Rev. 1973). Defendant also admits that the trial judge correctly charged the jury that the photographs were not competent as substantive evidence and were to be considered only to the extent that they illustrated or explained the witness’s testimony. Defendant contends, however, that the determination of his guilt or innocence rested in large part on the identification of him by the prosecuting witness, which in turn depended on the amount and quality of illumination available in the apartment at the time of the alleged offenses. He argues that there was no way of knowing whether the lighting conditions were in fact the same in the photographs as they had been on the date in question, except for the prosecutrix’s own statement to that effect.
Defendant’s argument, stripped to its essentials, is whether these photographs were properly authenticated. In North Carolina, a photograph may be admitted into evidence to illustrate the testimony of a witness if it is identified as portraying the scene with accuracy. State v. Woods, 286 N.C. 612, 213 S.E. 2d *744214 (1975), death sentence vacated, 428 U.S. 903 (1976); see 1 Stansbury’s, supra. The photograph need not have been made by the witness when he testified that it is an accurate representation of the scene. Id.' Furthermore, “[p]osed photographs of the reconstructed scene . . . are admissible when properly identified by a witness as being accurate representations of the conditions as he saw them at the time in issue.” 1 Stansbury’s, supra, § 34, p. 97; see also Hunt v. Wooten, 238 N.C. 42, 76 S.E. 2d 326 (1953); State v. Matthews, 191 N.C. 378, 131 S.E. 743 (1926).
Ms. Crawford described the lighting conditions in her apartment and then stated that the photographs accurately depicted those conditions as they appeared on the morning of 23 June 1979. The jury was instructed to consider the photographs only to the extent to which they illustrated and explained her testimony. We hold that the challenged photographs were properly admitted.
Our examination of the record discloses that defendant received a fair trial free from prejudicial error.
No error.